DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on September 15, 2021.  Claims 1-10 are pending.


Claim Rejections - 35 USC § 112

The previous 112(d) rejection has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inglese et al. (US 8,503,604).
Regarding claim 1, Inglese et al. discloses a method for generating a panoramic image of a patient having jaws and teeth having an arch form, the method comprising: 
obtaining a digital 3D surface representation of at least a part of the patient's teeth (“During the following step S4 the volume of the illuminated part of the object is reconstructed from the set of image signals obtained previously” at col. 11, line 34; “This reconstructed volume 150 provides a three-dimensional model of the shape of the illuminated object which contains sufficient information to determine the sought data specific to the object” at col. 11, line 46; “During the following step S5 the object or the part of the object of interest, namely in this case the patients dental arch, is defined from the volume reconstructed in this way” at col. 11, line 57); 
using the obtained digital 3D surface representation to define a customized path following the arch form of the patient's teeth (the thresholded dental arch as defined above is then subjected to path processing as defined by: “By extracting horizontal sections from the shape of the dental arch 152, the procedure continues during the following step S6 with the determination of the median line 154 which extends, in the dental arch, seen from above, between the opposite edges of this. The determination of this median line corresponds to the identification of a "trajectory".” at col. 12, line 4); 
obtaining a plurality of x-ray images of at least a part of one of the patient's jaws or teeth (“More particularly, this median line 154 (FIG. 8) will be used subsequently, 
generating the panoramic image of the patient using the customized path (“During this displacement, the vertically positioned sensor, operating in TDI mode as explained above, acquires image data of the object (here the arch) illuminated by the radiation which produce the sought panoramic image. In known manner, a panoramic image of the arch is obtained from the image data acquired by the sensor during the displacement along the trajectory in the shape of a horseshoe” at col. 12, line 56).
Regarding claim 2, Inglese et al. discloses a method wherein the customized path is used to define movement of a medical imaging system during imaging (“This trajectory in the shape of a horseshoe will allow the panoramic apparatus 10 to be programmed, in a manner matched and personalized to the object” at col. 12, line 16; “By combining the movements of rotation of the arch 16, displacement of the center of rotation of the arch using the displacement table 24, sliding of the pixels of the sensor 20 (TDI mode), a virtual rotation point is recreated which is contained at any time in the focal trough. Thus, the anatomical structures located outside this manifest themselves in a streaking which does not harm the diagnosis, and the structures contained in the focal trough appear clear” at col. 12, line 64).
Regarding claim 3, Inglese et al. discloses a method wherein generating the panoramic image of the patient comprises using the obtained x-ray images to reconstruct the panoramic image during post-processing based on the customized path (“During this displacement, the vertically positioned sensor, operating in TDI mode as 
Regarding claim 4, Inglese et al. discloses a method wherein the customized path is defined by a position of the molars, premolars, canines or the incisors (“The shape of the dental arch 152 is thus obtained, as represented seen from above in FIG. 8 in which the envelope of the volume 150 is also indicated. By extracting horizontal sections from the shape of the dental arch 152, the procedure continues during the following step S6 with the determination of the median line 154 which extends, in the dental arch, seen from above, between the opposite edges of this.” at col. 12, line 1; as seen in Figure 8, the median line is defined by a position relative to the positions of the teeth).
Regarding claim 5, Inglese et al. discloses a method wherein the customized path follows a centre line of the molars and premolars, and an inside edge of the incisors and anterior teeth (“The shape of the dental arch 152 is thus obtained, as represented seen from above in FIG. 8 in which the envelope of the volume 150 is also indicated. By extracting horizontal sections from the shape of the dental arch 152, the procedure continues during the following step S6 with the determination of the median line 154 which extends, in the dental arch, seen from above, between the opposite edges of this.” at col. 12, line 1; as seen in Figure 8, the median line runs through the molars and premolars; it is also expected that the median line will follow the inside edge 
Regarding claim 6, Inglese et al. discloses a method wherein the digital 3D surface representation of the patient's teeth is segmented, so that a position or outline of each tooth is determined (“To do this, what is called a "thresholding" or "segmentation" operation is carried out on the data in the reconstructed volume. The procedure continues, for example by thresholding, by analyzing the differences in the shades of grey between the teeth and their environment which represent differences in density and the shape of the dental arch is deduced from it in three dimensions” at col. 11, line 60).
Regarding claim 8, Inglese et al. discloses a method wherein the medical imaging system is a CBCT system (“The collimated X-ray beam thus has the form of a cone which has been truncated by its passage through the slit opposite the rectangular section. This beam is elongated, at its base (in a section parallel to the plane of the slit), in a direction corresponding to the direction in which the slit is elongated” at col. 7, line 21). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inglese et al. and Ojelund (WO2016/156150)
Regarding claim 7, Inglese et al. discloses the elements of claim 1 as described above.
Inglese et al. does not explicitly disclose that the digital 3D surface representation is obtained using an intra-oral scanner.
Ojelund teaches a method in the same field of endeavor of dental imaging, wherein the digital 3D surface representation is obtained using an intra-oral scanner (“In some embodiments a scout image is taken of the patient. The scout image may be taken with a lower resolution/image quality using the x-ray source and sensor, or the scout image may be taken using a surface imaging device, for example using a face scanner, an intra-oral scanner and/or a surface contour laser scanner, and the region of interest is defined using the scout image” at page 4, line 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the scout image generated via intra-oral scanner as taught by Ojelund for the 3D model of Inglese et al. to produce a planning image without needing to subject the patient to more x-ray radiation.
Regarding claim 9, Inglese et al. discloses the elements of claim 1 as described above.
While Inglese et al. discloses a patient fixation (“The free end of the arm is equipped with a positioning device allowing the patient's head to be immobilized while 
Ojelund teaches a method in the same field of endeavor of dental imaging, wherein an initial position of the patient in the CBCT scanner is fixated using a bitetrack (“In some embodiments, the system may include a mouthpiece for helping the patient stay still during the exposure. The mouthpiece may be in the form of a plate attached to the medical imaging device, and configured to allow the patient to bite onto the plate” at page 10, line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the bitepiece as taught by Ojelund to help immobilize the patient in Inglese et al. for purposes of keeping the patient still during the scan.
Regarding claim 10, Inglese et al. discloses the elements of claim 1 as described above.
Inglese et al. does not explicitly disclose that a position of the patient in the CBCT scanner is determined using positioning lasers.
Ojelund teaches a method in the same field of endeavor of dental imaging, wherein the position of the patient in the CBCT scanner is determined using positioning lasers (“In some embodiments a scout image is taken of the patient. The scout image may be taken with a lower resolution/image quality using the x-ray source and sensor, or the scout image may be taken using a surface imaging device, for example using a face scanner, an intra-oral scanner and/or a surface contour laser scanner, and the region of interest is defined using the scout image” at page 4, line 27).
.


Response to Arguments

	Summary of Remarks (@ response page labeled 4): “According to claim 1, the method includes obtaining a digital 3D surface representation of at least a part of the patient’s teeth. See, for example, Figure 5a. The representation can be taken with different types of equipment, such as a 3D scanner or an intraoral scanner such as the 3Shape Trios. Because this step of claim 1 involves a digital 3D surface representation, it is not necessary to use x-radiation, such as is required in the applied reference to Inglese.”

	Examiner’s Response: While it is appreciated that a 3D scanner or intraoral scanner can be used to determine a digital 3D surface representation, it is not expressly necessary to use either of these.  A 3D reconstructed volume of a patient’s teeth using CBCT is also sufficient to be considered a 3D surface representation, as the surface of the teeth are represented in the reconstruction.


The Examiner’s attention is directed to steps S2 and S3 of Inglese, which use a CBCT operation to make a set of image signals representing a projection of the patient’s teeth. Such signals are used to create a reconstructed volume in the form of a cylinder 150. From this volume, the user creates a median line 154.”

	Examiner’s Response: The Examiner has further clarified that the dental arch as defined by the reconstructed volume represents the digital 3D surface.  This is further demonstrated by the details of S5 at col. 11, lines 60-67 that show the reconstructed volume is thresholded to extract the tooth areas.  Though the initial reconstructed volume is represented by the cylinder as pointed out by Applicant, the thresholding step creates a volume of the patient’s dental arch that represents the 3D surface of the teeth.

	Summary of Remarks (@ response page labeled 5): “It is important to note that the median line 154 in Inglese is created using the x-ray images taken by the CBCT. It 

	Examiner’s Response: As previously stated, a 3D reconstructed volume of a patient’s teeth using CBCT is also sufficient to be considered a 3D surface representation, as the surface of the teeth are represented in the reconstruction.

	Summary of Remarks (@ response page labeled 5): “The Office Action further alleges that it would have been obvious in view of Ojelund to use an intraoral scanner to produce a planning image. However, such a modification would have been contrary to the teachings of Inglese. In contrast, Inglese teaches that the same equipment, e.g., the CBCT scanner, is used for both the planning of the trajectory and the taking of the final image.”

	Examiner’s Response: The Examiner has stated previously that the 3D surface representation from Ojelund’s intraoral scanner could be substituted for the 3D surface representation of Inglese et al.  Both methods produce a surface representation for localization, prior to a main scanning of the patient.  It is further asserted that the subsequent path planning as disclosed by Inglese et al. can be utilized on Ojelund’s 3D surface representation, as Inglese et al. only requires the patient’s dental arch to determine a panoramic path.  As Ojelund produces a functional equivalent to the surface representation of Inglese et al., it is therefore obvious to substitute Ojelund’s surface representation for reasons as outlined above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662